DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pp. 8-10, filed 04/29/2021, with respect to the rejections of claims 1, 16 under 35 U.S.C. §103, have been fully considered and are persuasive.  The rejections under 35 U.S.C. §103 of independent claims 1, 16, and claims dependent thereon, have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Umar Bakhsh (Reg. No. 67,307) on May 21 and 24, 2021.
The application has been amended as follows1: 
A) Claims 11, 14, 15, and 18 are canceled.
B) Claim 1, lines 12-13, the phrase “an exciter of the generator comprising a second controller” is amended to: —an exciter of the generator, the exciter comprising a second controller—.
C) Claim 1, second page, lines 1-2, the phrase “to a fuel valve governor with the updated fuel demand” is amended to: —to a fuel valve governor of the first gas turbine with the updated fuel demand—.
D) Claim 1, second page, line 4, the phrase “after the transient event has passed” is amended to: —after the transient event is no longer present on the grid—.
E) Claim 9, line 3, the phrase “cause a controlled acceleration” is amended to: —cause, using the updated fuel demand, a controlled acceleration—.
F) Claim 13, line 3, the phrase “for a grid frequency” is amended to: —for [[a]] the grid frequency—.
G) Claim 16, lines 13-14, the phrase “an exciter of the generator comprising a second controller” is amended to: —an exciter of the generator, the exciter comprising a second controller—.
H) Claim 16, second page, lines 12-13, the phrase “temporarily replace a default fuel demand to a fuel valve governor value with” is amended to: —temporarily replace a default fuel demand to a fuel valve governor of the first aeroderivative gas turbine with—.
I) Claim 16, second page, line 15, the phrase “after the transient event has passed” is amended to: —after the transient event is no longer present on the grid—.
J) Claim 20, second page, line 3, the phrase “cause a controlled acceleration” is amended to: —cause, using the updated fuel demand, a controlled acceleration—.
K) Claim 20, second page, line 4, the phrase “the default fuel demand to fuel value governor” is amended to: —the default fuel demand provided to the fuel value governor—.

Reasons for Allowance
Claims 1, 5, 9, 10, 13, 16, 19, and 20, including the amendments made hereinabove, are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a system for power generation, the system comprising:
	a generator configured to provide power to an electrical grid;
	a first gas turbine coupled to the generator, the first gas turbine comprising a first controller and a compressor, wherein, notably, the first controller is configured to generate a modeled value of electrical power generated by the generator, wherein the modeled value of electrical power is based on a compressor discharge pressure of the compressor, and wherein the modeled value of electrical power represents an estimated electrical power output of the generator; and
	an exciter of the generator comprising a second controller that is configured to: 
	monitor a first set of features of the electrical grid, the features including a frequency of the electrical grid;
		detect, based on the monitoring, a frequency drop in the electrical grid;
		determine that the frequency drop is greater than a threshold;

		send a notification of the transient event to the first controller;
	wherein the first controller is notably further configured to: 
	determine an updated fuel demand based on the modeled value of electrical power;
	temporarily replace a default fuel demand to a fuel valve governor with the updated fuel demand responsive to the notification; and
	revert to the default fuel demand after the transient event has passed.
Regarding claim 16, the claim sets forth substantively similar limitations to claim 1, though further requires that the gas turbine be an aeroderivative gas turbine.  Reasons for allowance for claim 1, therefore apply, mutatis mutandis, to claim 16 and for brevity are not repeated here.
Regarding claims 5, 9, 10, 13, 14; and claims 19, 20; they are dependent on claims 1, 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 24, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference is made to the last-filed claims of 04/29/2021, with line numbering including stricken text.